Citation Nr: 0008681	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a stomach disorder 
with indigestion.  

3.  Determination of a proper initial rating for traumatic 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.  

4.  Determination of a proper initial rating for residuals of 
excision of a basal cell carcinoma at the tip of the nose, 
currently evaluated as zero percent disabling.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to June 
1981, and from May 1995 to March 1997.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  By these decisions, the RO denied the veteran's 
claims for service connection for headaches and for a stomach 
disorder with indigestion, but also granted service 
connection for traumatic arthritis of the cervical spine and 
for residuals of a basal cell carcinoma excision at the tip 
of the nose.  The RO assigned 10 percent and zero percent 
initial evaluations for these disorders, respectively.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal have been obtained by the 
RO.  

2.  The veteran was diagnosed with headaches in service.  

3.  The veteran has presented competent medical evidence of a 
nexus between her currently diagnosed headaches and her 
active service.  

4.  There is no competent medical evidence of a chronic 
disability with respect to a stomach disorder with 
indigestion.  

5.  The veteran's service-connected traumatic arthritis of 
the cervical spine is objectively shown to involve not more 
than a slightly limited range of motion due to pain.  

6.  The veteran's residuals of an excision of a basal cell 
carcinoma at the tip of the nose is shown to involve not more 
than a slightly disfiguring scar with intermittent numbness, 
but is not shown to be tender or painful on objective 
demonstration.  


CONCLUSIONS OF LAW

1.  The veteran's headaches were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  The veteran's claim for service connection for a stomach 
disorder with indigestion is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for an initial assignment in excess of 10 
percent for the veteran's traumatic arthritis of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5290 (1999).  

4.  The criteria for an initial assignment of a compensable 
evaluation for residuals of an excision of a basal cell 
carcinoma at the tip of the nose have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7800, 7804, 
7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches

As a preliminary matter, the Board finds the veteran's claim 
for service connection for headaches to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented evidence which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts pertaining to 
this issue have been properly and sufficiently developed.  

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In addition, if a condition 
noted during service is not shown to have been chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Service connection is warranted for a disability if 
the evidence supports the claim or is in relative equipoise.  
If the preponderance of the evidence is against the claim, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The veteran's service medical records show that she was 
involved in a motor vehicle accident in May 1995 while in 
service, and sustained multiple injuries to her lumbar and 
cervical spine in addition to other areas of her body.  
Service medical records generally show that the veteran 
experienced headaches that were attributed to the injuries 
sustained in the May 1995 motor vehicle accident.  While in 
service, the veteran was also seen by private physicians and 
a chiropractor.  Treatment records dated in September 1995, 
signed by Rosanna Joseph, M.D., show that the veteran 
complained of experiencing headaches following the May 1995 
motor vehicle accident.  In addition, treatment records 
dating from June through November 1995 consistently reflect 
complaints of headaches during this period.  The veteran's 
service medical records also show that she was discharged in 
March 1997 pursuant to an Army medical board's findings that 
the disability incurred as a result of her September 1995 
motor vehicle accident precluded her from performing her 
normal military duties.  

In May 1997, the veteran underwent a VA rating examination.  
She was noted to complain of experiencing headaches about 
which she expressed her belief were related to her cervical 
neck injury.  She appeared to suggest that her headaches were 
usually associated with the onset of neck pain.  The examiner 
concluded with a diagnosis of occasional headaches secondary 
to pain in her cervical region and back due to her motor 
vehicle accident which had occurred during service.  

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of service 
connection for headaches.  As noted, the veteran was found to 
experience headaches in service following her September 1996 
motor vehicle accident.  Moreover, both the service medical 
records and contemporaneous clinical treatment records from 
Dr. Joseph contain medical opinions attributing the veteran's 
headaches to the injuries sustained in the vehicle accident.  

Further, the Board notes that the report of the May 1997 VA 
rating examination includes the diagnosis of "occasional 
headaches and cervical headaches secondary to the pain in her 
cervical region and back because of her injury two years ago. 
. ." The Board finds that this diagnosis, while including 
the examiner's opinion that the headaches were not 
particularly disabling, nonetheless establishes the existence 
of a present disability, with respect to headaches, which was 
incurred in service.  Therefore, the Board concludes that the 
veteran has presented sufficient evidence establishing the 
presence of headaches incurred in service, the existence of a 
present disability, and competent medical evidence of a nexus 
between the currently diagnosed headaches and the injuries 
she sustained in service.  Accordingly, the Board concludes 
that the evidence is at least in equipoise, and supports a 
grant of service connection for headaches.  

II.  Service Connection for a Stomach Disorder with 
Indigestion

The veteran maintains that she currently suffers from a 
stomach disorder with indigestion that was the result of pain 
medication prescribed for her multiple injuries sustained in 
the September 1995 motor vehicle accident.  As noted above, 
service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
is generally required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. at 81.  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 497 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth at 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran's service medical records show that in September 
1995, she was prescribed Tagamet in conjunction with her 
regular pain medication.  A clinical treatment note signed by 
Dr. Joseph, also dated in September 1995 indicates that the 
veteran's medications were causing an unspecified 
gastrointestinal upset.  A service medical treatment note 
dated in September 1996 indicates that the veteran 
experienced an upset stomach secondary to her medication.  No 
specific stomach disorder was diagnosed at that time.  
However, an additional service treatment note, also dated in 
September 1996, shows that the veteran complained of 
experiencing nausea and vomiting, and contains a diagnosis of 
acute gastritis.  

The report of the May 1997 VA rating examination shows that 
the veteran was taking Tagamet at that time for what was 
characterized as very mild indigestion.  The examiner offered 
his opinion that the veteran's indigestion was very mild and 
was well controlled with Tagamet.  No other information with 
respect to any claimed stomach disorder was noted.  
Subsequent VA rating examinations dated in November and 
December 1997 and in June 1999 fail to include any mention of 
any stomach disorder or indigestion.  

The Board has evaluated this evidence, and must conclude that 
the veteran has not presented a well-grounded claim for 
service connection for a stomach disorder with indigestion.  
The Board acknowledges that the veteran was noted to 
experience stomach problems secondary to her pain medication 
during service, and that Tagamet was prescribed for her 
stomach upset.  The Board further recognizes that she was 
diagnosed with "acute gastritis" in September 1996.  
However, there is no further mention of any gastritis in her 
service medical records, and the diagnosed gastritis appears 
to have been characterized as an acute rather than a chronic 
disorder.  

In addition, while the Board further recognizes that the 
veteran was noted to be taking Tagamet for indigestion at the 
time of the May 1997 VA rating examination, there is no 
indication that the diagnosed indigestion was a chronic 
condition.  In short, the veteran has not presented competent 
medical evidence such as a medical diagnosis that she 
currently suffers from a chronic stomach disorder that was 
incurred in service, or as a result of the pain medication 
prescribed for her other service-connected disabilities.  
Accordingly, the Board must find that her claim is not well 
grounded.  

In addition, lay statements by the veteran that she suffers 
from a chronic stomach disorder that was incurred in service 
do not constitute medical evidence.  As a lay person, lacking 
in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing with respect to this issue is a 
medical opinion, which establishes that the veteran currently 
suffers from a chronic stomach or gastrointestinal disorder 
that was either incurred in service, or was incurred as a 
result of the effects of pain medication prescribed for her 
service-connected disabilities.  Absent such an opinion, her 
claim for service connection for a stomach disorder with 
indigestion must be denied as not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a stomach disorder with indigestion.  The 
Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
the veteran's claim for service connection.  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete a claim for service 
connection for a stomach disorder with indigestion.  See 
Robinette, 8 Vet. App. at 77, 78.  

III.  Determination of Proper Initial Ratings

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a), and if so, whether the VA has 
properly assisted her in the development of her claims.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented claims that are well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements made by the veteran in her own 
behalf.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

With respect to the issue involving the veteran's cervical 
spine disability, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran sustained injuries to her 
spine in the May 1995 motor vehicle accident.  Service 
connection for degenerative arthritis of the cervical spine 
with numbness and tingling of the left arm was granted by an 
October 1997 rating decision, and a 10 percent evaluation was 
assigned, effective from March 30, 1997.  The veteran 
contends, in substance, that given her pain which limits her 
ability to wear certain headgear and perform certain motions, 
the initially assigned 10 percent evaluation does not 
adequately reflect the severity of her cervical spine 
disability.  Therefore, she asserts that a higher initial 
rating is warranted.  

The report of the May 1997 VA rating examination shows that 
the veteran experienced tenderness in her cervical spine, but 
that her range of motion was characterized as good with some 
restriction on extreme movement.  The examiner concluded with 
a diagnosis of backache, neck pain, and radiation of the pain 
to the veteran's left lower extremity which was attributed to 
degenerative joint disease due to the May 1995 motor vehicle 
accident.  Further examination of the veteran's cervical 
spine showed that her neck was mildly tender over the left 
trapezius and paraspinous muscles.  She could flex her chin 
down to her chest, and had approximately 30 degrees of 
extension.  Right and left rotation was to 70 degrees, and 
right and left bend was to 45 degrees.  Those motions 
produced mild tenderness.  She had full strength in her upper 
extremities without numbness.  The examiner concluded with a 
further diagnosis of chronic mechanical left neck pain 
without any evidence of radiculopathy.  An X-ray examination 
of the veteran's cervical spine demonstrated normal vertebral 
body alignment and configuration.  The intervertebral disc 
spaces were maintained, and there were no fractures or 
subluxations.  There were no significant degenerative 
changes.  

The veteran underwent an additional VA rating examination in 
November 1997.  The report of that examination shows that the 
veteran complained of experiencing constant neck pain and 
difficulty in turning her head to the left side.  In 
addition, she complained of shooting pains in her neck which 
radiated into her left shoulder causing intermittent numbness 
in that region.  The examiner offered his impression that 
since the May 1995 motor vehicle accident, the veteran 
experienced a somewhat limited range of motion of the head to 
the left side, and had paresthesias on the left side of her 
body.  In addition, the examiner opined that the veteran most 
likely had a C-5 radiculopathy.  However the results of a 
subsequent nerve conduction test conducted in February 1998 
failed to disclose any radiculopathy, and suggested that the 
veteran's central nervous system was normal.  

In June 1999, the veteran underwent an additional VA rating 
examination in which she reported experiencing difficulty in 
rotating her head to the left.  The veteran had left rotation 
to 45 degrees and right rotation of 55 degrees.  She had full 
forward flexion and extension.  The examiner observed that 
she experienced pain over the posterior spinal ligament, the 
inner spinal ligaments posteriorly with palpation to 
approximately the level of C-5, C-6.  Upper extremities were 
found to have excellent strength, abduction, and external 
rotation.  The examiner concluded with a diagnosis of 
mechanical neck pain posteriorly, which hindered neck 
rotation to the left.  The examiner further observed that 
previous X-rays taken in 1997 did not disclose any 
degenerative joint disease or other bony abnormalities.  
Because previous X-ray results did not disclose any 
degenerative changes or bony abnormalities, the examiner 
concluded that the veteran's neck pain must be mechanical.  
Subsequent X-rays taken pursuant to the rating examination 
also failed to disclose any bony abnormalities in the 
veteran's cervical spine.  The bones and disc spaces were 
normal, and there was no prevertebral soft tissue swelling.  
Alignment was anatomic.  

The Board has carefully evaluated the above-discussed 
evidence pertaining to the veteran's cervical spine 
disability, and concludes that the initially assigned 10 
percent evaluation is appropriate, and that the preponderance 
of the evidence is against assignment of an evaluation in 
excess of 10 percent under any applicable diagnostic code.  
The veteran was initially rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999), under which traumatic arthritis 
is to be evaluated.  However, under Diagnostic Code 5010, 
traumatic arthritis is to be rated as degenerative arthritis 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (1999).  

Diagnostic Code 5003 provides generally, that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability should be rated as follows:  Under 
Diagnostic Code 5003, a 10 percent evaluation is contemplated 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent evaluation is 
warranted where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Further, Note 
(2) to Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  Id.  

In the present case, the Board observes that the objective 
medical evidence fails to show that the veteran has arthritis 
in her cervical spine, traumatic, degenerative, or otherwise.  
X-ray results obtained in May 1997 and again in June 1999 
showed that the veteran had a normal cervical spine without 
bony abnormalities or evidence of any degenerative joint 
disease.  The Board further observes that the examiner who 
conducted the May 1997 examination appears to have based his 
initial conclusion of neck pain "attributed most likely to 
degenerative joint disease," on his initial physical 
examination only, without the benefit of actual X-ray 
findings.  Likewise, preliminary diagnoses of radiculopathy 
were unsupported by medical evidence, and upon actual 
testing, were not shown to be present.  

However, despite the absence of actual clinical findings of 
degenerative joint disease or traumatic arthritis, the 
veteran is objectively shown to have a slightly limited range 
of motion on rotation to the left due to pain.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999), slight 
limitation of motion of the cervical spine warrants 
assignment of a 10 percent evaluation.  Moderate limitation 
of motion warrants assignment of a 20 percent evaluation, and 
a 30 percent evaluation, the highest available under 
Diagnostic Code 5290, is contemplated for severe limitation 
of motion of the cervical spine.  Id.  

Here, the Board finds that the only limitation of motion the 
veteran is shown to experience is a 10 degree loss of motion 
on rotation to the left.  On examination, she was objectively 
shown to have full flexion and extension, and full rotation 
on the right.  The Board also notes that the veteran 
consistently complained of constant pain in her neck.  The 
currently assigned 10 percent evaluation is primarily based 
upon painful motion or upon functional impairment due to 
pain.  In any event, as painful motion has been taken into 
consideration in the decision to assign a 10 percent rating, 
assignment of an additional or higher disability evaluation 
based upon pain is not for consideration here.  

The veteran is only shown to have a very slight restriction 
of motion of her cervical spine which is due to pain, and the 
Board concludes that taking the effects of functional 
limitation due to pain into consideration, assignment of an 
initial 10 percent evaluation under Diagnostic Code 5290 is 
appropriate.  Further, the Board finds that the preponderance 
of the evidence is against assignment of a higher evaluation 
under any other diagnostic code.  As noted, there is no 
current clinical evidence of either degenerative or traumatic 
arthritis, and the veteran's cervical spine is clearly not 
ankylosed.  The Board also recognizes the veteran's 
contentions that she was only able to move her neck as fully 
as she did due to the effectiveness of her pain medication.  
However, her contentions notwithstanding, the objective 
medical evidence showed that she had a nearly full range of 
motion in her cervical spine, and assignment of an evaluation 
in excess of 10 percent for "traumatic arthritis of the 
cervical spine" is not warranted.  The veteran's appeal with 
respect to this issue is, therefore, denied.  

With respect to the veteran's claim for assignment of a 
compensable initial rating for residuals of an excision of a 
basal cell carcinoma, the Board observes that these residuals 
complained of are shown to primarily consist of a scar on the 
tip of the veteran's nose.  The veteran presently claims that 
in cooler weather, she experiences numbness and shooting 
pains from the tip of her nose, and that her residual scar is 
very noticeable.  To this end, she has asserted that other 
people has told her that she appears to have dirt on the end 
of her nose, which is actually the skin graft from the 
carcinoma excision.  For these reasons, the veteran contends 
that an initial compensable evaluation for her residuals of 
an excision of a basal cell carcinoma is warranted.  

The report of the May 1997 VA rating examination indicates 
that the veteran was not shown to have experienced any 
problems with her residuals from the excision of the basal 
cell carcinoma.  The examiner also noted that a regular 
follow-up visit with dermatology was necessary.  However, the 
examiner did not note any problems involving numbness, pain, 
or a disfiguring scar.  

In November 1997, the veteran was afforded an additional VA 
rating examination in which she was noted to have undergone 
an excision of a basal cell carcinoma on the tip of her nose 
in March 1997.  On examination, the wound was found to have 
healed very well, and only slight hyperpigmentation was noted 
on the right.  The surrounding area was normal, and there did 
not appear to be any residuals of basal carcinoma at that 
time.  The veteran was noted to complain of some numbness in 
the tip of her nose, particularly in cold weather.  However, 
the examiner noted that some numbness was expected after such 
an operation, and would likely improve over time.  The 
examiner concluded with a summary of a history of basal cell 
carcinoma excision at the tip of the nose, status post 
surgery and graft repair, healing very well.  He did not make 
any reference to pain or otherwise suggest that the veteran's 
residual scar was in any way disfiguring.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), a zero-
percent evaluation is contemplated for slightly disfiguring 
scars of the head, face, or neck.  Assignment of a 10 percent 
disability rating is warranted for moderate disfiguring 
scars, and a 30 percent evaluation is contemplated for severe 
disfiguring scars, especially if productive of a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Assignment of a 50 percent evaluation, the highest rating 
available under Diagnostic Code 7800, is warranted upon a 
showing of complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Id.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), 
assignment of a 10 percent evaluation, the only rating 
available under that diagnostic code, is contemplated upon a 
showing of superficial, tender and painful scars on objective 
demonstration.  A note to Diagnostic Code 7804 states that 
the 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on the tip of the 
finger or toe, and the rating may exceed the amputation value 
for the limited involvement.  Id.  In addition, under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999), other scars 
are to be rated on the basis of the limitation of function of 
the affected body part.  

The Board has evaluated the above-discussed evidence, and 
concludes that the initially assigned zero-percent evaluation 
is appropriate, and that the preponderance of the evidence is 
against assignment of a compensable evaluation under any 
diagnostic code.  The Board notes the veteran's complaints of 
numbness and pain in the tip of her nose, and also notes that 
she has complained of severe discoloration and a disfiguring 
scar at the site of the skin graft.  However, based upon the 
objective medical evidence, the Board finds that the 
veteran's demonstrated symptomatology does not warrant 
assignment of a compensable evaluation.  

None of the VA rating examination reports show the veteran to 
have experienced pain at the tip of her nose.  At most she 
was noted to have experienced intermittent numbness at the 
tip of her nose in "cooler weather."  The Board finds that 
such symptomatology does not approximate the criteria for 
assignment of a 10 percent evaluation under Diagnostic Code 
7804.  In addition, there do not appear to be any additional 
body parts affected by the veteran's residual scar, and it is 
not shown to have resulted in any functional impairment.  

Regarding the veteran's complaints that her skin graft is 
discolored and that her scar is disfiguring, the Board 
observes that on examination, her residuals of a basal 
carcinoma excision were found to have healed well, and that 
the only residuals involved slight hyperpigmentation on the 
right.  Such symptoms do not appear to be consistent with the 
veteran's description of a dark brown area with visible scar.  
In sum, her residual scar and skin graft area cannot be 
considered, based upon the objective medical evidence, to be 
"moderately" disfiguring.  Rather, the objective medical 
evidence shows her residual scar and skin graft area to be 
only slightly disfiguring, thus warranting assignment of a 
noncompensable evaluation under Diagnostic Code 7800.  
Accordingly, the veteran's appeal with respect to this issue 
is denied.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1999).  The 
Board has carefully considered all of the medical evidence 
presented, as well as the veteran's contentions, but finds 
that there has been no showing of an overall disability 
picture to the degree of severity the veteran has reported 
with respect to the disabilities at issue here.  In addition, 
there has been no showing that the disabilities at issue 
here, following the veteran's discharge from active duty, 
have resulted in frequent (or any) hospitalization, have 
resulted in marked interference with employment, or otherwise 
render impracticable the regular schedular standards.  In 
this regard, the Board observes that the veteran was noted to 
be employed at the time of her VA rating examinations.  The 
Board finds, therefore, that the evidence fails to show that 
the veteran is incapable of obtaining or retaining gainful 
employment as a result of her service-connected disabilities.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claims for higher initial ratings for the above-
discussed disabilities are denied.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
any event, should the veteran's disability picture change, or 
should either of the service-connected disabilities discussed 
in this portion of the decision increase in severity, she may 
apply at any time for an increase in her assigned disability 
ratings.  See 38 C.F.R. § 4.1.  At present, however, the 
Board finds no basis upon which to grant higher initial 
ratings for the veteran's traumatic arthritis of the cervical 
spine or for her residuals of an excision of a basal cell 
carcinoma on the tip of the nose.  


ORDER

Service connection for headaches is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a stomach disorder with indigestion is 
denied.  

The initially assigned 10 percent rating for the veteran's 
service-connected traumatic arthritis of the cervical spine 
is appropriate, and entitlement to an evaluation in excess of 
10 percent for that disorder is denied.  

The initially assigned zero-percent rating for the veteran's 
residuals of an excision of a basal cell carcinoma at the tip 
of the nose is appropriate, and entitlement to a compensable 
evaluation for this disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 17 -


